              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TANYA KEYHANI,                    :
                                  :     CIVIL ACTION
         Plaintiff,               :     NO. 17-3092
                                  :
    v.                            :
                                  :
THE TRUSTEES OF THE UNIVERSITY    :
OF PENNSYLVANIA,                  :
                                  :
         Defendant.               :

                            O R D E R


         AND NOW this 21st day of June, 2019, upon

consideration of Defendant’s motion for summary judgment (ECF

No. 24), and the response and reply thereto (ECF Nos. 29 & 32),

and for the reasons stated in the accompanying memorandum, it is

hereby ORDERED that the motion is GRANTED.



         AND IT IS SO ORDERED.



                         /s/ Eduardo C. Robreno
                         EDUARDO C. ROBRENO,    J.
